Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 5, 1975, which disqualified claimant from receiving benefits effective June 30, 1974, because she voluntarily left her employment without good cause. The record clearly supports the finding that claimant left her employment for personal and noncompelling reasons. That determination is supported by substantial evidence and should not be disturbed (Matter of Rubinstein [Catherwood], 33 AD2d 950). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.